MEMORANDUM OPINION

                                            No. 04-08-00314-CR

                                          Pedro S. CONTRERAS,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-2486W
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: June 18, 2008

DISMISSED

           The trial court’s certification in this appeal states that the case “is one in which the defendant

has waived the right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,

“[t]he appeal must be dismissed if a certification that shows the defendant has a right of appeal has

not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). Appellant’s appellate

counsel notified this court that appellant does not have a right to appeal in this case. Counsel further
                                                                                     04-08-00314-CR

indicated that appellant would not file an amended trial court certification showing that he has the

right of appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177

(Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-